Citation Nr: 0909689	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-34 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for disability of the 
digestive system, to include hiatal hernia with 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1961 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2007, a 
statement of the case was issued in September 2007, and a 
substantive appeal was received in November 2007.  The 
Veteran testified at a Board hearing at the RO in December 
2008.  

The issue of service connection for osteoarthritis of the 
left knee was originally on appeal; however, the RO granted 
service connection in an August 2007 rating decision.  The 
issue of service connection for duodenal ulcer with irritable 
duodenal cap was also originally on appeal; however, the 
Veteran withdrew his claim at the December 2008 hearing.  
Therefore, these issues are no longer in appellate status 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the December 2008 Board hearing, the Veteran appears to 
have stated that he was currently being treated for hiatal 
hernia with gastroesophageal reflux disease at the VA and by 
his personal doctor.  Certain private treatment records dated 
from 2005 to 2008 were submitted by the Veteran, but the 
claims file does not include any VA treatment records.  

The Board also notes that at the time of the VA examination 
in August 2007, the private medical records were not yet of 
record.  The VA opinion was therefore made without benefit of 
review of these private records.  This may be of significance 
in a case such as this where service treatment records 
document pertinent complaints related to the digestive system 
on numerous occasions during service.  The determinative 
question in this case is whether the symptoms clearly 
documented during service were initial manifestations of any 
current disability of the digestive system.  Under the 
circumstances, the Board believes another VA examination is 
warranted to fully assist the Veteran and to provide a record 
which will allow for eventually fully informed appellate 
review.  At the December 2008 Board hearing, the Veteran 
testified that he would be willing to report for an 
additional examination if necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ascertain whether the 
Veteran has in fact been receiving VA 
medical treatment for his disability of 
the digestive system.  If so, copies of 
all pertinent records should be obtained 
and associated with the claims file. 

2.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination of the digestive system.  It 
is imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  

The examiner should clearly report all 
pertinent disabilities of the digestive 
system found on examination.  As to each 
such disability, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disability (to 
include hiatal hernia with 
gastroesophageal reflux disease if found 
to be present) is causally related to 
symptomatology documented in the Veteran's 
service treatment records, including the 
irritable duodenal cap reported during 
service.  

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for disability of 
the digestive system, to include hiatal 
hernia with gastroesophageal reflux 
disease.  If the claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

